In an. action for damages sustained by plaintiff when a bus, eoneededly owned by defendant, crashed into plaintiff’s store in the dead of night and damaged the store and its contents, defendant appeals from a judgment for plaintiff, entered on a jury verdict. Judgment unanimously affirmed, with costs. Defendant contends that the bus was not being operated with its permission at the time of the accident, and that at the trial it overcame the presumption of permission created by section 59 of the Vehicle and Traffic Law. In view of the improbable, contradictory and inconsistent evidence offered by defendant, consisting in large part of its own records, we are of opinion that the jury properly discarded defendant’s attempted explanation. The presumption of responsibility was, therefore, not overcome and a finding against the defendant was justified. (St. Andrassy v. Mooney, 262 N. Y. 368, 372.) Present — Lazansky, P. J., Hagarty, Johnston, Taylor and Close, JJ.